Citation Nr: 0014948	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  95-17 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a back condition, 
as secondary to the veteran's service-connected left knee 
disorder.

2.  Entitlement to service connection for a hip condition, as 
secondary to the veteran's service-connected left knee 
disorder.

3.  Entitlement to service connection for a groin condition, 
as secondary to the veteran's service-connected left knee 
disorder.

4. Entitlement to an increased rating for the post-operative 
residuals of a left knee osteotomy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, and M. M. 


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 RO rating decision which denied 
the veteran's claim for a rating in excess of 10 percent for 
her service-connected left knee condition, and also denied 
her claim for service connection for disorders of the back, 
hip, and groin resulting from a fall secondary to that left 
knee disorder. 

A transcript of the veteran's May 1995 RO hearing is on file.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran injured her back in a fall resulting from 
symptoms of her service-connected left knee disorder, and has 
current back disability due to the fall.

3.  The file contains no competent medical evidence 
establishing that the veteran currently suffers from a hip 
disorder.

4.  The file contains no competent medical evidence 
establishing that the veteran currently suffers from a groin 
disorder.

5.  The veteran's service-connected left knee disorder is 
manifested by arthritis, pain, swelling, limitation of 
extension to 10 degrees, and objective evidence showing no 
more than slight instability.


CONCLUSION OF LAW

1.  The veteran's back disorder is secondary to her service-
connected left knee disorder.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 1999), 38 C.F.R. §§ 3.303, 3.310 (1999).

2.  The claim for service connection for a hip disorder, as 
secondary to the veteran's service-connected left knee 
disorder, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for a groin disorder, as 
secondary to the veteran's service-connected left knee 
disorder, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  A disability evaluation higher than 10 percent for slight 
anterior instability of the left knee, status post osteotomy, 
is not warranted either under the schedular or extraschedular 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Code 5257 (1999).

5.  A separate schedular evaluation of 10 percent, but not in 
excess thereof, for traumatic degenerative arthritis with 
limitation of motion, status post osteotomy of the left knee, 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(1999); VAOPGCPREC 23-97 (7/1/97).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Review of the service medical records reveals that the 
veteran underwent bilateral high tibial valgus osteotomies 
for congenital genu varum during service.  By rating action 
of March 1972, the veteran was granted service connection for 
traumatic exostosis of the right proximal tibia, post 
osteotomy.  

X-rays demonstrated bilateral degenerative joint disease of 
the knees on VA examination in March 1979.  On the report of 
a June 1979 VA examination, the examiner noted tenderness 
present over the lateral surface of the left knee.  Range of 
motion of the left knee was to 170 degrees on extension and 
to 75 degrees on flexion.  The examiner noted that there was 
ligamentous relaxation and some joint instability anteriorly.  
He noted that the veteran had a slight limp and that there 
was crepitus present over both knees.  June 1979 X-rays of 
the left knee showed evidence of an old well-healed fracture 
involving the condylar area of the left tibia.  

By rating action of August 1979, the RO granted service 
connection for a left knee disorder identified as status post 
osteotomy of the left knee.  The disorder was rated as 10 
percent disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 
(DC) 5257.

On VA examination in July 1981, the veteran reported 
complaints of low back pain and she noted that both knees 
give out when going up and down stairs.  X-rays of the 
lumbosacral spine showed sacralization of the 5th lumbar 
segment with complete obliteration of the lumbosacral 
intervertebral space.  

On VA examination in May 1982, the veteran reported 
complaints of bilateral knee pain and pain in the right hip 
aggravated by ambulating.  Physical examination of the right 
hip revealed pain on motion and tenderness present over the 
greater trochanter on deep palpation.  The diagnoses included 
sprain of the lumbosacral spine and right hip and residuals 
of old injuries to both knees with degenerative arthritis 
bilaterally.  

In a November 1990 statement, the veteran asserted that her 
knee disorders had grown more severe.  

The November 1990 report of private X-rays of the left knee 
showed a healed osteotomy defect at the proximal tibia with 
mild deformity.  Some small lucencies from previous tractions 
were also noted.  The examiner stated that there was no 
significant angulation between the femur and the tibia, that 
there was narrowing of the lateral joint compartment, that 
there may have been some narrowing at the patella-femoral 
joint, that there was no articular spurring seen, and that 
there was no joint effusion. 

On VA examination in December 1990, the veteran reported 
bilateral knee pain.  Findings specific to the left knee 
included scars, no tenderness, and range of motion measured 
to 180 degrees on extension and to 110 degrees on flexion.  
The diagnosis included status post osteotomy of the left 
knee.  

VA records show that the veteran was seen in triage on 
February 24th, 1994 after falling two days earlier and 
hurting her lower back, hip, groin, knee and foot.  The 
examiner stated that the veteran had complaints of numbness 
in the left leg and foot, difficulty standing, and pain in 
the groin area when walking.  A history indicated that the 
veteran was coming down steps when she fell after having left 
knee pain as she put the left leg down.  It was reported that 
the pain became worse in the back about one hour later, 
radiating to the left groin down the buttocks and to the 
toes.  She reportedly took Motrin without relief.  On 
physical examination, the treating physician stated that the 
veteran appeared to be in pain with tenderness over the 
buttocks, positive straight leg raising, and negative spinal 
tenderness.  The veteran was admitted for sciatica.  Physical 
examination showed that the veteran had limited range of 
motion of the left knee due to pain. 

VA records dated from February 1994 to March 1994 show that 
the veteran had inpatient treatment for problems with her 
back, groin, hip, and left knee following her February 1994 
fall resulting from her left knee pain and collapse.  Records 
showed treatment for ongoing complaints of pain and 
limitation of motion of the back, hip, thigh, groin, and left 
lower extremity.  Diagnoses included sciatica, possible nerve 
root impingement, and low back pain secondary to fall.  The 
diagnosis on a March 1994 report of X-rays included bony 
excrescencies, apparently emanating from the facets at L4-5, 
and probably representing osteochondromas, causing 
compression of the left L4 nerve root and dorsal root 
ganglion.  The impression on a March 1994 MRI report was 
enhancing tissue within the left L4-5 neural foramen 
displacing the nerve root medially and inferiorly.  It was 
noted that this was likely inflammatory in nature and may 
represent pannus formation, granulation tissue, or other 
inflammatory tissue secondary to prior trauma.  March 1994 X-
rays of the knees showed degenerative changes bilaterally.

In a March 1994 statement, the veteran asserted that her left 
knee disorder had become worse and that symptoms of the 
service-connected left knee disorder caused her to fall and 
injure her back, hip, and groin.  In a separate statement 
submitted later that month, the veteran was more specific.  
Here, she reported that while descending stairs on February 
22nd, 1999, she fell when her left knee buckled in 
excruciating pain.  The veteran stated the fall resulted in 
pain in the back, hip, and groin.  She also noted numbness in 
the leg and increased pain in the left knee.  The veteran 
indicated that she initially attempted to treat herself with 
Motrin for three days before going to the emergency room for 
treatment when she could no longer stand the pain.  

March 1994 discharge records from the VA medical center 
(VAMC) in Philadelphia, PA show that the veteran was admitted 
in late February 1994 for acute severe lower back pain 
radiating to the left lower extremity.  Under history of 
present illness, it was reported that the veteran was 
admitted with severe lower left extremity pain that 
apparently started after she felt low back pain while 
walking.  It was reported that the pain radiated to her left 
knee and that the knee gave way while going up the stairs 
causing her to fall on her knees.  Thereafter, she reportedly 
had severe buttock pain radiating to the groin, anterior and 
posterior thigh, and the left lower extremity of the knee and 
foot.  The attending physician reported that the veteran 
would not allow examination in the left knee and hip.  The 
initial impression was sciatica.  X-rays of the lower sacral 
spine were negative for fracture or any gross abnormality.  
X-rays of both knees were within normal limits apart from 
mild degenerative changes in the joint.  X-rays of the pelvis 
were also negative.  A CT scan with contrast of the lower 
sacral spine was done which showed a calcification of the 
facet of L4 bilaterally with chronic calcification.  A 
subsequent MRI was obtained which showed negative involvement 
of the cord and nerve root, calcification of L4, and cystic 
calcification suspected.  Discharge diagnoses included 
chronic low back pain radiating to the left lower extremity, 
cause unknown, extensive work-up negative for any etiology. 

The impression on the report of a May 1994 MRI was that the 
veteran had a one-centimeter mass lesion in relation to the 
left neural foramen at the L4-5 level.  The physician 
reported that this probably represented granulation tissue 
possibly related to an undisplaced fracture of the superior 
articular process of L5.  Records show that the veteran 
underwent an operation under a private physician in June 1994 
to relieve the mass at the left L4-5 neural foreman. 

In a January 1995 letter, the veteran expressed her 
disagreement with the November 1994 RO decision denying her 
claim for an increased rating for the post-operative 
residuals of a left knee osteotomy and her claim for 
secondary service connection for back, hip, and groin 
condition.  The veteran cited to medical evidence that would 
support her claims, including medical records from the 
emergency room where she was admitted on February 24th, 1994, 
following her fall.   

During her May 1995 hearing, the veteran reiterated her 
contention that her service-connected left knee disorder had 
become worse, thereby warranting a rating in excess of 10 
percent.  She also repeated her assertion that she had fallen 
as a result of the left knee disorder and injured her low 
back, hip, and groin.  The veteran stated that after the fall 
she went to the VA hospital where she was examined and 
admitted.  The veteran testified that VA physicians told her 
that her knee pain had caused her fall, and that the fall 
resulted in a back problem (which eventually necessitated 
surgery), pain in the left groin, and pain in the left hip.   

Under present history on the August 1995 VA examination 
report, the examiner indicated that the veteran injured her 
back in February 1994 after slipping and falling down six 
steps.  He noted that the veteran was seen at the 
Philadelphia VAMC emergency room where she was admitted for 
severe back pain.  The veteran was reportedly released in 
March 1994 after a course of tests, neurologic and orthopedic 
consultations, physical therapy, and pain medication.  The 
physician reported that the veteran saw another physician to 
address the significant amount of discomfort that she 
continued to suffer.  Tests revealed abnormalities involving 
the facets at L4-L5 identified as possible osteochondromas, 
inflammatory tissue, or granulation tissue, which was 
secondary to trauma or a possible undisplaced fracture.  In 
June 1994, she underwent surgery consisting of a 
hemilaminectomy, facetectomy, and excision of a foraminal 
mass, left L4-L5 level, exploration facetectomy 5th lumbar 
and 1st sacral on the left, and fusion of the 4th lumbar 
vertebra to the sacrum.  A bone graft was used with the donor 
site being the left iliac crest.  The examiner stated that 
the veteran continued seeing the physician after the 
operation because of ongoing pain.  Re-evaluation was 
performed and the veteran was advised that an operation may 
be required again to remove pressure of scar tissue on the 
nerves.  

On that August 1995 examination, present complaints were 
noted to include constant low back pain with pain radiating 
down to the buttocks and the groin and from the front of the 
leg down to the bottom of the foot and big toe.  She was also 
reported to claim that she had stiffness of the back and the 
muscles in the left leg, pain when walking, discomfort when 
lying on the left side, and pain in the left iliac crest.  
Physical examination of the lower extremities revealed 
nontender surgical scars in the region of both knees, no 
evidence of atrophy of the quadriceps muscles, no swelling of 
the knees, and limitation in flexion of the knees to 70 
degrees due to pain.  X-rays of the left knee revealed the 
absence of significant angulation between the femur and the 
tibia, narrowing of the lateral joint compartment, and 
possible narrowing oat the patellofemoral joint.  There was 
no evidence of articular spurring or joint effusion.  
Physical examination of the hips showed no deformity.  The 
veteran exhibited only limited range of motion, complaining 
that excruciating discomfort prevented complete range of 
motion.  Examination of the lumbar spine revealed a well-
healed surgical scar.  Range of motion of the back could not 
be appropriately evaluated because of the veteran's 
complaints of severe pain.  It was noted that the veteran 
complained of severe discomfort after flexing to 30 degrees.  
Diagnoses included bilateral high tibial osteotomy (due to 
bilateral knee pain and deformities of the knees), and 
trauma, back, with evidence of a foraminal mass at the L4-L5 
vertebral level, associated radiculopathy and status post 
hemilaminectomy, facetectomy, L5-S1 left, posterolateral 
transverse process fusion, fourth lumbar vertebra to the 
sacrum.  In his discussion at the end of the examination 
report, the VA physician noted that the evaluation was 
hampered by the fact that the veteran stated she could not 
perform the various maneuvers requested to evaluate range of 
motion of the joints, due to severe pain.

VA medical records dated from August 1995 through October 
1996 largely reflect treatment for other disorders not 
related to the issues currently before the Board in this 
decision.  A February 1995 record noted the veteran's 
complaints of pain in both knees, giving way of the left 
knee, severe pain in the lower back, left and right hips, and 
occasional numbness in the left thigh.  The treating 
physician noted that the veteran has been on Demerol for 
chronic pain in the left leg, the hip, and the back.  On a 
November 1995 record, it was reported that the veteran had 
stated that her knee condition was worse and that it had 
caused her to fall and hurt her back  

In an April 1998 VA examination report, the VA physician 
noted the veteran's history of bilateral osteotomies for 
arthritis of both knee joints.  It was reported that the 
veteran continued to have pain in the knees and that she had 
falls resulting from weakness in the knee joints.  The 
physician noted that the veteran fell in 1994 and injured her 
back and apparently fractured disks resulting in back 
surgery, where a spinal fusion was carried out.  The veteran 
had complaints of severe pain in the back needing medication 
for relief.  Physical examination revealed that the veteran 
appeared to be in moderate to severe pain from her back which 
resulted in limitation in range of motion.  A surgical scar 
was also noted.  Examination of the knees revealed surgical 
scars with about one centimeter of loss of subcutaneous 
tissue due to pain in the knees.  Both knees appeared to be 
swollen but not tender.  On range of motion testing, the 
veteran could not extend the left knee to the last 10 degrees 
of full extension.  She could flex the left knee from 0 to 85 
degrees and it was noted that further flexion could not be 
carried out because of pain in the left knee.  The examiner 
found that there was no evidence of instability or laxity at 
this examination.  The impression included: bilateral knee 
arthritis, status post bilateral osteotomy with range of 
motion as noted in the physical; degenerative disease of the 
lumbosacral spine due to falls suffered from instability in 
both knee joints; and pain in the left knee caused by 
osteotomy.  

In a March 1999 addendum, the physician specifically 
indicated that as a result of the veteran's arthritis, both 
the veteran's knee joints were unstable causing her to be 
subject to falls. 

II.  Legal Analysis

A.  Service connection for disorders of the back, hip, and 
groin as secondary to the veteran's service-connected left 
knee disorder.

The evidence shows that the veteran is service-connected for 
a longstanding disability of the left knee that has produced 
symptomatology including pain, limitation in range of motion, 
and instability resulting in falls.  In recent years the 
veteran has had complaints of multiple symptoms pertaining to 
the back, hip, and groin, which she attributes to an injury 
incurred when she fell down stairs in February 1994 after 
symptoms of her service-connected left knee disorder caused 
her knee to give way.  She asserts that secondary service 
connection is in order for the disorders of the back, hip, 
and groin.

Under applicable criteria, service connection may be granted 
for a disability, which is proximately due to, or the result 
of a service-connected disease or injury.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1997).  Additional 
disability resulting from the aggravation of a non-service- 
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

A claimant for benefits under a law administered by the 
Secretary of the United States Department of Veterans Affairs 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Secretary has the duty to assist 
a claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. § 
5107(a).  The Court has held that "[a] claim for secondary 
service connection, like all claims, must be well grounded." 
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If she has not presented a well-grounded claim, 
her appeal must fail, and there is no duty to assist her 
further in the development of her claim as any such 
additional development would be futile. Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997) (upholding the earlier decision of the 
United States Court of Veterans Appeals which made clear that 
it would be error for the Board to proceed to the merits of a 
claim which is not well grounded).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In the context of a claim for direct 
service connection, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Here, the issue is secondary service 
connection, so what is required is competent medical evidence 
of a cause-and-effect relationship between a current disorder 
(of the back, the hip, or the groin) and the service-
connected disability, which is the left knee disorder.


1.  Secondary service connection for a 
back disorder

With respect to the veteran's back, the evidence on file 
contains a current diagnosis of degenerative disease of the 
lumbosacral spine due to falls suffered from instability in 
both knee joints.  See the April 1998 VA examination report.  
Findings on physical examination in April 1998 and August 
1995 included moderate to severe back pain which results in 
limitation in range of motion.  Aside from the evidence of a 
currently diagnosed back disorder, the file also contains 
competent medical evidence relating this disorder to the 
veteran's service-connected left knee disorder.  Specifically 
noted in this regard are: (1) the long history of left knee 
instability and propensity to give way when climbing or 
descending stairs (noted on VA examination reports dating 
back to June 1979 and July 1981); (2) the February 1994 
medical records documenting VA treatment and hospitalization 
for back pain after falling down stairs due to left knee 
symptoms; (3) the findings on March and May 1994 MRI studies 
revealing a mass, noted to be probable granulation tissue, 
near the L4-L5 neural foramen secondary to trauma or possibly 
related to an undisplaced fracture of the superior articular 
process of L5; (4) the June 1994 private records showing the 
veteran's back surgery and the subsequent VA records of 
ongoing back pain and limitation of motion; (5) conclusions 
on the VA examination reports in August 1995 and April 1998 
attributing the symptoms of a diagnosed back disorder to the 
1994 fall due to left knee instability; and (6) the findings 
on the March 1999 addendum to the April 1998 VA examination 
report, which indicates that the veteran's knee joints remain 
unstable causing her to be subject to falls.

With these findings, the Board is satisfied that all relevant 
facts have been properly developed and finds that the 
appellant's claim for service connection for a back disorder 
as secondary to service-connected left knee condition is well 
grounded.  

While the file contains the above noted medical findings 
supporting the veteran's claim that her back problems are due 
the 1994 fall caused by her left knee disorder, the Board 
notes that the file also contains objective medical evidence 
of back pain, sacralization of the 5th lumbar segment, and 
sprain of the lumbosacral spine in 1981 and 1982, well before 
the 1994 fall.    

Weighing the evidence for and against the veteran's claim for 
secondary service connection, the Board finds that the 
evidence supports the veteran's claim.  In spite of the 
objective evidence of back pathology in the early 1980's, the 
record shows no complaints of back symptomatology 
attributable to the existing spinal problems during the 
period from 1982 until the February 1994 fall.  The Board 
finds the fact that consistent back complaints did not arise 
until after the fall to be significant evidence that the 
symptomatology existing since the fall is due to or 
aggravated by that fall.  Additionally, the Board notes that 
the record contains no medical opinions that conflict with 
the reports that the veteran's service-connected left knee 
disorder caused the fall.  Also, the February 1994 records 
showing the veteran's initial recitation of the events 
surrounding the fall are consistent with the long-noted 
history of left knee instability and giving way.  
Furthermore, in addition to the evidence noted above, the 
Board finds particularly compelling the statements from the 
April 1998 examination report diagnosing degenerative disease 
of the lumbosacral spine due to falls suffered from 
instability in both knee joints (service connection is also 
in effect for a right knee disability).  

With these facts, and resolving all doubt in favor of the 
veteran as indicated by 38 U.S.C. § 5107(b), the Board finds 
that the evidence indicates that the veteran's back disorder 
is due to or aggravated by injury resulting from the 
symptomatology of the veteran's service-connected left knee 
disability.


2.  Secondary service connection for 
disorders of the hip and groin

Turning to the veteran's claims for secondary service 
connection for hip and groin conditions, the Board finds that 
while VA medical records dated since 1994 indicate complaints 
of pain radiating throughout these areas, the veteran has 
never been diagnosed with a disorder specific to either hip 
or either groin.  The Board recognizes the veteran's 
complaints that the February 1994 fall may have caused 
residual pain in the hip and groin region; however, the fact 
remains that the evidence on file includes no current 
diagnosis of a chronic hip or groin disorder.   

As noted above, the threshold question is whether the veteran 
has met her burden of submitting evidence of well-grounded 
(i.e. plausible) claims.  If not, her claims must fail and 
there is no duty to assist her in the development of her 
claims.  38 U.S.C.A. § 5107(a);  See Caluza and Murphy, 
supra.  As will be explained below, the Board finds that the 
veteran has not submitted evidence sufficient to establish 
well-grounded or plausible claims of service connection for 
hip or groin disorders as secondary to her service-connected 
left knee disorder. 

The Court has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak, supra.  The evidence must show that the 
veteran currently has a disability.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Evidence submitted in support of the 
claim is presumed to be true for purposes of determining 
whether it is well grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  When, as in this case, the issue involves a 
question of medical diagnosis or causation, medical or 
otherwise competent evidence is required to make the claim 
well grounded.  Grottveit v. Brown, 5 Vet. App. 609 (1993).  
The veteran's lay statements concerning questions of medical 
diagnosis and causation are not sufficient to establish a 
well-grounded claim as she is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the instant case, the veteran was treated for pain in the 
back, hip, and groin on a number of occasions during the 
period from her 1994 fall through 1995.  While she was 
diagnosed with sciatica and other back problems with possible 
nerve root involvement, records from this time do not show 
any separate disorder pertaining to  the hips or either 
groin.  Additionally, there has never been any medical 
evidence associated with the claims file to support a 
determination that the veteran currently has a specific 
disorder of either hip or groin at this time.  In fact, 
during the August 1995 VA examination it was specifically 
noted that physical examination of the hips revealed the 
absence of any deformity.  Moreover, no subsequent medical 
evidence has otherwise been presented to show the presence of 
an actual disorder of the hip or groin.  

In cases such as this, where a medical diagnosis and 
competent medical evidence of causation are essential, the 
veteran's lay statements alone are not sufficient to 
establish well-grounded claims for service connection.  See 
Espiritu, supra.   The veteran's hearing testimony has been 
considered, but as previously noted, she is not competent to 
testify as to medical diagnosis or causation.

Without competent medical evidence indicating both the 
current existence of a separate hip or groin disorder and 
causation, the veteran has failed to establish well-grounded 
claims of service connection for hip and groin conditions, 
and, there is no duty to assist her in developing her claims.  
Accordingly, the claims must be denied as not well grounded.       

 
B.  Increased rating for the post-operative residuals of a 
left knee osteotomy.

The veteran claims that the disability from the service-
connected left knee disorder has worsened and warrants a 
higher rating than the 10 percent evaluation currently in 
effect.  She has presented a well-grounded claim for 
increased disability evaluation for her service-connected 
left knee disability within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  The Board is satisfied that all 
appropriate development has been accomplished and the VA has 
no further duty to assist the veteran in developing facts 
pertinent to her claim.  The veteran has not advised VA of 
the existence of additional evidence that may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  38 
U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  Esteban 
v. Brown, 6 Vet.  App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14.  In Esteban, the 
Court ruled that the veteran, who had residuals of injury to 
the right side of his face, was entitled to separate ratings 
for disfigurement, a painful scar and muscle injury.  Thus, 
as a matter of law, the appellant was entitled to combine his 
10 percent rating for disfigurement under Diagnostic Code 
7800 with an additional 10 percent rating for tender and 
painful scars under Diagnostic Code 7804 and a third 10 
percent rating for facial muscle injury interfering with 
mastication under Diagnostic Code 5325.  The Court found that 
the critical element was that none of the symptomatology for 
any one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature.  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban.

In the instant matter, the Board notes that the veteran's 
service-connected left knee disability was initially 
identified broadly as status post left knee osteotomy in the 
August 1979 RO decision which granted service connection.  
Since that decision, the left knee disorder has been rated as 
10 percent disabling under DC 5257 (for other impairment of 
the knee, including instability).  While anterior joint 
instability, X-ray evidence of arthritis, and limitation of 
motion due to pain were all reported on VA examination in 
June 1979, the disability was not characterized as involving 
arthritis, and the disability rating has never contemplated 
reduction in range of motion of the knee.  This was 
undoubtedly because the RO considered the arthritis not to be 
part of the recognized service-connected left knee 
disability.  However, VA examiners, particularly the April 
1998 examiner, have attributed the degenerative changes to 
the service-connected postoperative status, left knee 
osteotomy.  As a result, the Board concludes that arthritis 
must be considered as part of the service-connected 
disability.  Pursuant to VAOPGCPREC 23-97 and Esteban, the 
Board now concludes that the veteran should receive separate 
ratings for disability due the arthritis (rated under DC 
5010) and disability due to other, nonduplicative right knee 
symptoms (rated under DC 5257).

Looking first to the provisions of DC 5257, the Board finds 
that a 10 percent disability rating is warranted when there 
is slight recurrent subluxation or lateral instability.  
Additionally, a 20 percent disability rating is in order when 
the recurrent subluxation or lateral instability is moderate, 
and a 30 percent rating is for application when the 
subluxation or instability is found to be severe.  The Board 
notes that the record reveals a long history of left knee 
instability, instances where the left knee gives way, and the 
necessity of using a knee brace.  In spite of this history, 
the objective medical findings from the April 1998 VA 
examination specifically indicate that there was no evidence 
of instability or laxity seen at that examination.  With 
respect to the knees, that examiner in April 1998 diagnosed 
only arthritis with pain and limitation of motion, status 
post bilateral osteotomy.  More recently, however, the March 
1999 addendum to the April 1998 examination report indicated 
that the veteran's knees were unstable as a result of her 
arthritis causing her to be subject to falls.    

With this evidentiary record, the Board is able to weigh the 
all of the evidence and conclude that the veteran's medical 
history and the March 1999 addendum support a finding of that 
the service-connected left knee disorder is indeed manifested 
by instability.  Although it has been noted that the left 
knee disorder leaves her subject to falls, no physician has 
ever made a medical finding that the instability in the left 
knee was any more than slight.  Moreover, while earlier 
records (dated in June 1979) do note the presence of 
instability anteriorly, neither these records, nor any other 
medical evidence on file, has otherwise characterized the 
veteran's left knee instability as more than slight.  These 
findings support nothing higher than a 10 percent rating 
under DC 5257 for slight instability of the right knee.    

Turning to the other provisions for rating the veteran's knee 
disorder with arthritis, the Board finds that the veteran has 
a compensable left knee disability based exclusively on 
limitation of motion.  Under DC 5010, arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis under DC 5003.  Pursuant to DC 5003, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Diagnostic Codes 5260 and 5261 contemplate knee disability 
based on limitation of flexion and extension, respectively.  
Under DC 5260, a noncompensable rating is assigned when 
flexion is limited to 60 degrees and a 10 percent rating is 
assigned when flexion is limited to 45 degrees.  Where 
flexion is limited to 30 degrees, a 20 percent rating is 
assigned.  Higher evaluations may be assigned for greater 
degrees of limitation of flexion.  A 10 percent rating may 
also be assigned pursuant to DC 5261 if extension of the leg 
is limited to 10 degrees.  Where extension is limited to 15 
degrees, a 20 percent rating is assigned.  Higher evaluations 
are warranted for higher degrees of limitation of extension.  

In this case, the April 1998 examination report indicates 
that range of motion of left knee flexion has been shown to 
measure to 85 degrees.  This degree of limitation of flexion 
is not great enough to warrant a 0 percent evaluation under 
DC 5260.  The most recent examination report also includes 
evidence revealing that that the veteran could not extend her 
left knee to the final 10 degrees of full extension.  Based 
on its review of the entire record, the Board finds that the 
veteran's left knee disorder is manifested by X-ray findings 
of arthritis, very slight limitation of flexion, and 
extension limited to 10 degrees.  Therefore, the Board 
concludes that the criteria for a separate rating of 10 
percent have been met under DC 5010-5003-5261.  The Board 
further concludes that the criteria for a schedular rating in 
excess of 10 percent for the veteran's right left disability 
under DC 5010-5003-5261 have not been met as flexion is not 
shown to be limited to 30 degrees nor extension limited to 15 
degrees.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect the disability may have on the 
earning capacity of the veteran.  38 C. F. R. §§ 4.1, 4.2, 
4.41 (1999).  The Court has held that pursuant to 38 C.F.R. § 
4.40 the Board must consider and discuss the impact of pain 
in making its rating determination.  See Spurgeon v. Brown, 
10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 205 (1995).  Section 4.40 provides in part that 
functional loss may be due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant undertaking the motion.  The section also provides 
that weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

While her left knee has slight instability, as indicated 
above, the disability from that manifestation is adequately 
compensated under Diagnostic Code 5257 which takes any loose 
movement from relaxed ligaments into account.  Further, there 
is objective evidence that the veteran's left knee is painful 
with use.  This conclusion is supported by the pathology of 
swelling, limitation of range of motion, and by X-ray 
findings of degenerative changes.  However, the associated 
disability is adequately compensated by the separate 10 
percent rating under Diagnostic Codes 5010-5003 and 5261.  
Those codes contemplate disability from pain and limitation 
of motion associated with arthritis.

The Board has also considered the provisions of 38 C.F.R. § 
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Otherwise, the lower rating will be assigned.  With respect 
to the veteran's left knee, her disability picture from 
arthritis does not more closely approximate the criteria for 
the next higher schedular rating of 20 percent under 
Diagnostic Codes 5010 and 5003.  As discussed earlier, the 
most current medical evidence does not show that the knee has 
more than slight limitation of motion which would warrant a 
20 percent schedular rating under the other codes considered 
in this decision (DC 5260-5261).  Additionally, the 
disability picture from instability, likewise, does not more 
closely approximate the criteria for the next higher 
schedular rating of 20 percent under DC 5257, since the 
evidence of record shows no more than slight instability.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(1999).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. The 10 percent rating under DC 5257 
contemplates slight instability anteriorly making the veteran 
subject to falls, and the 10 percent rating under Diagnostic 
Codes 5010-5003-5261 contemplate the pain and limitation of 
motion resulting from arthritis.  While higher ratings are 
available for either increased instability or for arthritis 
manifested by more severe limitation of motion, the 
instability here is no more than slight; and the medical 
evidence of record reflects that the veteran's left knee does 
not have such limitation of motion which would warrant a 
higher rating on that basis alone.  Furthermore, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The veteran has not required recent 
hospitalization for her left knee, nor is it shown that she 
requires frequent treatment of such disorder.  The Board 
finds that the left knee problems do not markedly interfere 
with employment to the extent as to render impractical the 
application of regular schedular standards.  Finally, there 
is no evidence that the impairment resulting solely from the 
veteran's service-connected knee disability, warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted in this case.  
The RO's failure to discuss extraschedular consideration and 
to refer the claim for assignment of such a rating as 
provided in the regulation was not prejudicial to the 
appellant in light of the Board's findings on that issue.


ORDER
 
Service connection is granted for a back disorder as 
secondary to the veteran's service-connected left knee 
disorder.

As the veteran has not submitted a well grounded claim for 
service connection for a hip disorder as secondary to her 
service-connected left knee disorder, the claim is denied.

As the veteran has not submitted a well grounded claim for 
service connection for a groin disorder as secondary to her 
service-connected left knee disorder, the claim is denied.

A disability evaluation higher than 10 percent for slight 
recurrent anterior instability of the left knee, status post 
osteotomy, is denied; but a separate schedular evaluation not 
higher than 10 percent, for traumatic degenerative arthritis 
with limitation of 

motion, status post osteotomy is granted, subject to the 
governing law and regulations applicable to the payment of 
monetary benefits.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

